                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAKESH DHINGRA,                                   Case No. 19-cv-00360-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING AS MOOT
                                                 v.                                        MOTION TO DISMISS ORIGINAL
                                   9
                                                                                           COMPLAINT
                                  10     USA, et al.,
                                                                                           Re: Dkt. No. 17
                                                        Defendants.
                                  11

                                  12          After Defendants moved to dismiss Plaintiff Rakesh Dhingra’s original complaint, Dhingra
Northern District of California
 United States District Court




                                  13   filed an amended complaint as permitted by Rule 15(a)(1)(B) of the Federal Rules of Civil

                                  14   Procedure. The amended complaint supersedes the original complaint, and the motion to dismiss

                                  15   the original complaint is therefore DENIED AS MOOT, without prejudice to Defendants bringing

                                  16   a new motion in response to the amended complaint.

                                  17          Although Dhingra’s motion to stay this action remains on calendar for June 28, 2019, the

                                  18   parties are advised that if Defendants file a motion to dismiss the amended complaint, the hearing

                                  19   on the motion to stay will be continued to coincide with that motion.

                                  20          IT IS SO ORDERED.

                                  21   Dated: June 11, 2019

                                  22                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  23                                                   Chief Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
